Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 1 of 65




                “Exhibit 8”
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 2 of 65
                                                                             Page 1
1               IN THE UNITED STATES DISTRICT COURT
2              FOR THE EASTERN DISTRICT OF CALIFORNIA
3                         SACRAMENTO DIVISION
4                                ---oOo---
5    N.L., an infant by his mother    :
     and natural guardian, SANDRA     :
6    LEMOS,                           :
                                      :
7                   Plaintiff,        :
                                      :
8               vs.                   : No.
                                      : 2:17-cv-01512-JAM-DB
9    CREDIT ONE BANK, N.D. and JOHN   :
     DOES 1-25,                       :
10                                    :
                     Defendants.      :
11   ________________________________ :
12
13
14
15
16                    DEPOSITION OF SANDRA LEMOS
17                            July 11, 2018
18
19
20
21
22
23
24   Reported by: LAURA AXELSEN, CSR NO. 6173, RMR, CRP, CRR
25   Job No: 143650


              TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 3 of 65
                                                                             Page 2
1           BE IT REMEMBERED THAT, pursuant to Notice and on
2    Wednesday, July 11, 2018 at 2:07 P.M. thereof at 1215 K
3    Street, 17th Floor, Sacramento, California, before me,
4    LAURA AXELSEN, a Certified Shorthand Reporter,
5    personally appeared
6                             SANDRA LEMOS,
7    called as a witness by the Defendants.
8                                ---oOo---
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


              TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 4 of 65
                                                                             Page 3
1                              APPEARANCES
2
3    FOR THE PLAINTIFF:
4
5           MARCUS & ZELMAN
6           BY:    ARI MARCUS, ESQ.
7           701 Cookman Avenue
8           Asbury Park, NJ 07712
9
10   FOR CREDIT ONE:
11
12          CARLSON & MESSER
13          BY:    ALEX WADE, ESQ.
14                 DAVID KAMINSKI, ESQ.
15          5901 Wesy Century Boulevard
16          Los Angeles, CA 90045
17
18   FOR GC SERVICES:
19
20          BASSI EDLIN HUIE & BLUM
21          BY:    FARHEENA HABIB, ESQ.
22          500 Washington Street
23          San Francisco, CA 94111
24
25                               ---oOo---


              TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 5 of 65
                                                                             Page 4
1                                  INDEX
2
3                                                                    PAGE
4    EXAMINATION BY MR. WADE                                             5
5                           INDEX OF EXHIBITS
6
7    EXHIBIT          DESCRIPTION                                    PAGE
8
9    Exhibit A      Applicant                                           26
10   Exhibit B      Request Submission Response                         38
11   Exhibit C      Authorization for the Release of                    40
12                  Cellular/Mobile Phone Records
13
14
15
16                               ---oOo---
17
18
19
20
21
22
23
24
25


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 6 of 65
                                                                             Page 5
1                                 SANDRA LEMOS
2            having been duly sworn, testified as follows:
3                           EXAMINATION BY MR. WADE
4                 MR. WADE:      Q.   Okay.   Good afternoon.     My name
5    is Alex Wade.        I will be taking your deposition today.
6    Uhm, would you please state your full name for the
7    record and spell your last name?
8            A.   Sandra Simone Perreault Lemos.       L-e-m-o-s.
9            Q.   What was the second name?
10        A.      My maiden name, P-e-r-r-e-a-u-l-t.
11        Q.      Have you ever had your deposition taken before?
12        A.      I have.
13        Q.      Okay.   How many times?
14        A.      Once.
15        Q.      What was the nature of your involvement in that
16   case?
17        A.      It was a lawsuit against a spa.
18        Q.      Were you a party in that lawsuit?
19        A.      Yeah.
20        Q.      Were you plaintiff, defendant?
21        A.      Defendant.
22        Q.      Defendant.    Okay.   So someone sued you?
23        A.      Oh, no, sorry, plaintiff.
24        Q.      Plaintiff?
25        A.      Yeah.   I got burnt in the steam room from an


                  TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 7 of 65
                                                                             Page 6
1    exposed pipe.
2         Q.   When did this happen?
3         A.   Oh, 10 years ago.
4         Q.   Who was your attorney?
5         A.   Ken Moss.     It was in Canada.
6         Q.   So the lawsuit occurred in Canada?
7         A.   Uh-huh.
8         Q.   Were you deposed in Canada?
9         A.   Yes.
10        Q.   I assume that suit's now resolved --
11        A.   Yeah.
12        Q.   -- correct?     How did you meet Ken Moss?
13        A.   I was referred to him by a friend.           I used to
14   work at the University of Victoria law faculty.
15        Q.   I'm going to get into your -- kind of your
16   background, but, uhm, now that you've said Victoria law
17   faculty, is this law school?
18        A.   Uh-huh.
19        Q.   Is that in Canada?
20        A.   Uh-huh.
21        Q.   So you lived in Canada?
22        A.   I'm Canadian.
23        Q.   You're Canadian.       Did you -- were you born in
24   Canada?
25        A.   Uh-huh.    I have an American citizenship as


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 8 of 65
                                                                             Page 7
1    well, though.
2           Q.   Okay.   Perfect.      How long did you live in
3    Canada?
4           A.   28 years.
5           Q.   All right.     And how long did you work at
6    Victoria law faculty?          Is that the name of the law
7    school?
8           A.   So the university's name is the University of
9    Victoria, and I worked in the faculty of law doing
10   admissions.
11          Q.   Did you, yourself, ever attend law school?
12          A.   No, no, I just dated lawyers.
13          Q.   We're good guys.
14               MR. MARCUS:    Some of us.
15               THE WITNESS:    Yeah.    Not all.
16               MR. WADE:     Q.    It's a good point.     Okay.    I'm
17   going to go over and -- by the way, I'm going to get
18   into a little bit more of your background.            That was
19   just a little precursor.         I'm just going to go over a
20   few ground rules of how we're going to -- how this
21   deposition is going to proceed today, okay?            Uhm, first,
22   are you aware that the court reporter just administered
23   an oath to you?     Do you understand that that oath is the
24   same oath that would be given to you in the court of
25   law?


                 TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 9 of 65
                                                                             Page 8
1            A.   I do.
2            Q.   Okay.   Do you understand that you promised to
3    tell the truth here today under the penalty of perjury?
4            A.   I do.
5            Q.   The court reporter is making a record of this
6    deposition, and she's taking down everything we are
7    saying, so it's important that you answer with a yes or
8    a no instead of shaking your head or nodding.
9            A.   Understood.
10        Q.      Uhm, okay.    The court reporter can only take
11   down one person speaking at a time.          Laura's been great.
12   She types really fast, but she can only type at, you
13   know, one person at a time.        So if you will allow me to
14   finish my question before you answer, I'll extend the
15   same courtesy to you before I ask my next question,
16   okay?
17        A.      Understood.
18        Q.      Okay.   And also I ask that you please listen to
19   my question before you respond.         Uhm, if you don't
20   understand my question, just let me know.            Uhm, and I'll
21   rephrase it or change it.        Uhm, but if you do answer my
22   question, I'll assume that you understood my question.
23        A.      Understood.
24        Q.      Okay.   At some later point, Laura is going to
25   be making a transcript of everything that we say here


                  TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 10 of 65
                                                                           Page 9
1    today.    You will have an opportunity to take a look at
2    that transcript, make changes that you see fit.              Do you
3    agree to review that transcript and make any changes if
4    you need to make any changes?
5         A.     Yes.
6         Q.     Okay.   I will caution you, however, that if you
7    do make any changes, I or some other attorney may
8    comment on those changes later down the road, maybe at
9    trial.    Do you understand that?
10        A.   Yes.
11        Q.   Okay.     And if we do -- if you do make changes
12   to your testimony, that may affect your credibility
13   later down the road.
14        A.   Understood.
15        Q.   Okay.     So it's extremely important for you to
16   listen carefully to my questions and to give your best,
17   most truthful testimony today.         Do you agree to do that?
18        A.   Agreed.
19        Q.   I will be asking questions of events that may
20   have happened years ago.        I'm entitled to your best
21   estimate.    I don't want you to guess.         Uhm, do you know
22   the difference between an estimate and a guess?
23        A.   Yes.
24        Q.   Okay.     All right.    I like to give -- I'll just
25   give a quick example, because I know it's -- those two


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 11 of 65
                                                                         Page 10
1    words can kind of be synonymous at times, but, uhm, if I
2    asked you to -- if I asked you the size of my dining
3    room table at my house, right, you have never seen my
4    dining room table, so that would be a guess.
5         A.   Uh-huh.
6         Q.   Right?
7         A.   Understood.
8         Q.   Right.     If I asked for the size of your dining
9    room table, you would be able to give me an estimate,
10   because you've seen that, correct?
11        A.   Correct.
12        Q.   Okay.    Good.    Then if you need to take a break
13   for any reason, just let me know, and we'll accommodate
14   you as best we can.       If we're in the middle of a
15   question, I'll try to wrap it up as soon as I can, okay?
16        A.   Understood.
17        Q.   All right.      All right.     Is there any reason
18   today that you cannot give your best and most accurate
19   testimony?
20        A.   No.
21        Q.   Have you taken any medications within the past
22   12 hours which may appear -- impair your ability to
23   testify truthfully today?
24        A.   No.
25        Q.   Have you ever consumed -- have you consumed


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 12 of 65
                                                                          Page 11
1    alcoholic beverages in the last eight hours that may
2    affect your testimony today?
3         A.   No, but I wish.
4         Q.   Do you personally feel that you are mentally
5    competent to testify truthfully and completely as
6    required by your oath?
7         A.   Yes.
8         Q.   Is there any reason why you might not be able
9    to do so?
10        A.   No.
11        Q.   Okay.    All right.     And I know you've touched on
12   this a little bit earlier, but I'll ask it again.               Have
13   you ever gone by any other name other than Sandra Lemos?
14        A.   I was married, and I went by Sandra Donahoe.
15        Q.   Okay.    Can we back up?       So we'll start from
16   your birth name, and then we'll work up to today.               Is
17   that okay?
18        A.   Okay.    Sure.
19        Q.   So your birth name?
20        A.   Sandra Simone Perreault.
21        Q.   Okay.    And then a name after that?
22        A.   Sandra Simone Donahoe.
23        Q.   Okay.    And then your name after that?
24        A.   Sandra Simone Perreault Lemos.
25        Q.   Have you ever gone by any other name other than


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 13 of 65
                                                                         Page 12
1    your formal legal name?
2         A.   No.
3         Q.   Okay.    Also, for the record, what is your date
4    of birth?
5         A.   June 16th, 1979.
6         Q.   Okay.    And you said you were born in Canada?
7         A.   Correct.
8         Q.   Lived there for 28 years.          And then where did
9    you move -- where did you move after you lived in
10   Canada?
11        A.   The Bay Area.
12        Q.   The Bay Area.      Okay.    And you've been in the
13   Bay Area ever since?
14        A.   No, we live in -- here, Sacramento.            Granite
15   Bay, to be specific.
16        Q.   Okay.    Are you married?
17        A.   Filed for divorce.
18        Q.   Okay.    And what's your current husband's name?
19        A.   Calvin Carey Lemos.
20        Q.   And when did you file for divorce?
21        A.   Approximately four months ago.
22        Q.   I know that's very personal, so I'm not going
23   to get much into that.       Do you have any children?
24        A.   Two.
25        Q.   Okay.    What are their names?


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 14 of 65
                                                                          Page 13
1         A.   Noah Lemos and Joshua Lemos.
2         Q.   What is your current residential address?
3         A.   6252 Calle Montalvo Circle, Granite Bay.
4         Q.   And how long have you lived there?
5         A.   Approximately three years.
6         Q.   Okay.    This may be -- I want to go back to your
7    residences, uhm, if we can, in the past 20 years.               Would
8    that be -- I don't know if you've moved around and I
9    could -- based off your testimony we could limit that,
10   but for the past 20 years, can we start from, say, the
11   year 2000 to today?
12        A.   Yes.
13        Q.   Okay.    Let's start with the year 2000.           Where
14   did you live?
15        A.   Victoria.
16        Q.   And for how long did you live in Victoria,
17   Canada?
18        A.   Four years.
19        Q.   Then after that, where did you --
20        A.   Vancouver.
21        Q.   Vancouver.      And how long did you live in
22   Vancouver?
23        A.   Eight years, approximately.
24        Q.   Approximately.       Okay.   So that eight years --
25   so that brings us to about 2012 time frame?


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 15 of 65
                                                                          Page 14
1            A.   Uh-huh.
2            Q.   Okay.
3            A.   Maybe it was six years.      Like I said,
4    approximately.
5            Q.   Okay.     So like 2010, maybe?
6            A.   I moved to the U.S. -- let's backtrack from
7    when I moved here.         I moved here when I was 28.       So --
8            Q.   You think it's easier to go from your current
9    residence back?
10        A.      Yeah.
11        Q.      Okay.    Let's do that.   So we have 6252 Calle --
12        A.      Montalvo Circle.
13        Q.      Montalvo Circle.    And you lived there for three
14   years?
15        A.      Uh-huh.
16        Q.      Before then, where did you live?
17        A.      Rocklin, California.
18        Q.      And how many years did you live in Rocklin?
19        A.      Seven.
20        Q.      And before then, before Rocklin, where did you
21   live?
22        A.      Castro Valley, California for approximately a
23   year to a year and a half.
24        Q.      Trying to get a time frame of the year.          So --
25   okay.    So three years ago is 2015.         So around 2015,


                  TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 16 of 65
                                                                         Page 15
1    moved to Granite Bay.           Seven years.   So 28 -- 2008, you
2    moved to Rocklin.         So 2008 to 2015 you lived in Rocklin,
3    approximately.       Uhm, and then Castro Valley, you lived
4    there for a year.         So that would have been from 2007 to
5    2008?
6            A.   Uh-huh.
7            Q.   Okay.   And before then, where did you live?
8            A.   Vancouver.
9            Q.   Okay.   So you moved to the United States in
10   2007?
11        A.      Yes.
12        Q.      Okay.
13        A.      To the best of my memory.
14        Q.      Okay.   Okay.   Uhm, now, I'm going to go back --
15   uhm, okay.      What's your telephone number?
16        A.      (510) 708-9155.
17        Q.      Is that a cell phone?
18        A.      Yes.
19        Q.      Do you have any other phone numbers?
20        A.      No.
21                MS. HABIB:    Excuse me.
22                MR. WADE:    Bless you.
23                MS. HABIB:    Thank you.
24                MR. WADE:     Q.    Do you have a land line?
25        A.      We do at our home, which I do not know.


                  TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 17 of 65
                                                                         Page 16
1            Q.   Do you ever use your land line?
2            A.   No.
3            Q.   You predominantly use your cell phone only?
4            A.   Uh-huh.
5            Q.   How long have you had that cell phone number?
6            A.   Since I moved to the U.S.
7            Q.   So 2007?
8            A.   Yeah, it's a Bay Area area code.
9            Q.   Have you ever had any other phone numbers other
10   than the 510 -- excuse me -- strike that.
11                Have you ever had any other cell phone numbers
12   other than your (510) 708-9155 phone number?
13        A.      No, not in the U.S.
14        Q.      Okay.   Okay.   So when you were in Canada.
15   Okay.    So when you moved to the U.S., that's when you
16   got the 9155 number?
17        A.      Uh-huh.
18        Q.      Okay.   And from 2007 to present, that was the
19   only number you've had?
20        A.      Correct.
21        Q.      You never used any like -- the throwaway phones
22   or anything like that, did you?
23        A.      No, I'm not that shady.
24        Q.      Okay.   All right.   Uhm, going back to your
25   current residence, uhm, do you rent or do you own?


                  TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 18 of 65
                                                                         Page 17
1         A.     Own.
2         Q.     Who do you live with?
3         A.     My two sons, Noah and Josh, and my ex-husband,
4    Carey Lemos.
5         Q.     Did you review any documents in preparation of
6    your deposition today?
7         A.     No.
8         Q.     Aside from -- aside from Noah's attorney, who
9    is also maybe your attorney today -- he's representing
10   you in this deposition -- uhm, have you spoken to anyone
11   today about your deposition?
12        A.   No.
13        Q.   Did you make any notes to maybe refresh your
14   memory --
15        A.   No.
16        Q.   -- before -- did you bring any documents with
17   you to this deposition?
18        A.   No.
19        Q.   Okay.    And I kind of touched on this.           My next
20   question was related to have you ever been involved in
21   any type of legal proceeding?         I know you've been -- you
22   sued a spa company because you got burnt.            That matter
23   is now resolved, but that was back when you were in
24   Canada, correct?
25        A.   Correct.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 19 of 65
                                                                         Page 18
1         Q.     You haven't had any other legal proceeding?
2         A.     No.
3         Q.     And now you filed for divorce, correct?
4         A.     Correct.
5         Q.     Okay.   You've never been sued?
6         A.     No.   Oh, yes.
7         Q.     When were you sued?
8         A.     Uhm, not really sued.      I don't -- I don't know
9    the legal terms for it, but I had an ex-business partner
10   who was -- I bought her out, and then she was trying to
11   change the terms of payment for the partnership, so she
12   did a small claim, you know?         So I was just served, but
13   not sued.    I don't know if that counts.
14        Q.   Okay.
15        A.   Never went to court.        Two years ago.
16        Q.   Two years ago.       Whatever happened with that?
17        A.   I just negotiated different terms.
18        Q.   So you settled?
19        A.   Uh-huh.
20        Q.   And you resolved it?
21        A.   Uh-huh.
22        Q.   Okay.     Did that ever go to trial?
23        A.   No.
24        Q.   You never went to court?
25        A.   No.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 20 of 65
                                                                         Page 19
1         Q.   Were you ever -- did you do any depositions in
2    that?
3         A.   No.
4         Q.   Okay.     Have you ever filed for bankruptcy?
5         A.   No.
6         Q.   Have you ever been arrested or convicted of any
7    crime?
8         A.   No.
9         Q.   Ever convicted of a felony?
10        A.   No.
11        Q.   And who represents you in your divorce
12   proceeding?     Who is your attorney?
13        A.   It's a mediator.       Sandra Amara.
14        Q.   You don't have an attorney?
15        A.   Uh-uh.     It's amicable.
16        Q.   How long were you married to Calvin?
17        A.   13 years.
18        Q.   So, uhm -- so we're going back -- looks like
19   2007-ish is when you married, so when you first moved to
20   the states?
21        A.   Uh-huh.
22        Q.   You got married to Calvin?
23        A.   Uh-huh.
24        Q.   Okay.    What does Calvin do?
25        A.   CEO of a software company.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 21 of 65
                                                                         Page 20
1         Q.   What software company?
2         A.   Retail Pro.      Point of sale.
3         Q.   All right.      I want to get into your -- a little
4    bit of your background.        What's your highest level of
5    education?
6         A.   Bachelor's degree.
7         Q.   Where did you get your Bachelor's from?
8         A.   University of Victoria.         I should say -- yes,
9    but then I also did continuing education at University
10   of British Columbia.       I did software engineering.          So I
11   guess -- so I did like an 18 month certification
12   software engineering after.
13        Q.   You said eight months?
14        A.   Eighteen months.
15        Q.   Eighteen months.       And you got your Bachelor's
16   in what, in what field?
17        A.   Business and economics.
18        Q.   Business economics.        And did you -- did you
19   obtain a software certificate?
20        A.   Uh-huh.
21        Q.   I know you attended school for the 18 months,
22   and you completed that and got your certificate?
23        A.   Correct.
24        Q.   Okay.    Do you have any other degrees, diplomas,
25   certificates?


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 22 of 65
                                                                         Page 21
1         A.   I'm a certified Pilates instructor.
2         Q.   Okay.    All right.     Are you currently employed?
3         A.   Self-employed.
4         Q.   What do you do?
5         A.   I own a yoga/Pilates/barre studio.
6         Q.   How long have you been doing that?
7         A.   10 years.
8         Q.   Do you have a -- what number -- do your clients
9    call you if they want to get a hold of your --
10        A.   The studio number.
11        Q.   Okay.    What's your studio number?
12        A.   I would have to look it up, to be honest.
13        Q.   Do you know any of the digits, the last four?
14        A.   No, I don't, because it's saved in my phone.
15        Q.   Okay.    So the number you give to your clients,
16   it's a business phone number --
17        A.   Yeah.
18        Q.   -- that you give to them for them to call if
19   they need to get a hold of you, correct?
20        A.   Correct.     Some have my cell phone.
21        Q.   Where did you work before you worked -- before
22   you were self-employed as a Pilates instructor?
23        A.   The last place I was employed was called
24   Unisoft Software Company in Vancouver, and they were a
25   retailer for -- or a reseller for Accpac software.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 23 of 65
                                                                         Page 22
1            Q.   What years did you work for Unisoft?
2            A.   The year before I moved here.
3            Q.   So 2006?
4            A.   Yeah, approximately.
5            Q.   So you moved here in 2006 -- well, you worked
6    at UNICEF -- UNICEF?
7            A.   Unisoft.
8            Q.   Soft.     That's what I thought I heard.       You
9    worked there for a year in 2006.          In 2007, you moved
10   here?
11        A.      Uh-huh.
12        Q.      Uhm, you were self-employed for 10 years, so
13   2008 -- so you were unemployed for about a year when you
14   moved to the states?
15        A.      Correct, because I did not have my green card.
16        Q.      Okay.   Got it.
17        A.      Hence the birth of baby Stewie.        That's my
18   secret nickname for Noah.
19        Q.      For Noah, okay.    I figured, because he's the
20   oldest.      And you got your green card after?
21        A.      Uh-huh.
22        Q.      Okay.   How did you meet your husband?
23        A.      We both worked in software.
24        Q.      Okay.   He just continued to work his way up?
25        A.      Uh-huh.


                  TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 24 of 65
                                                                         Page 23
1         Q.     Okay.
2         A.     He was the V.P. of sales --
3         Q.     Okay.
4         A.     -- for the company that I was selling for.
5         Q.     Got it.
6         A.     The business partner.
7         Q.     Okay.
8         A.     Because they don't do direct.
9         Q.     Okay.    So --
10        A.    It's a channel business.
11        Q.    Okay.    So you guys were both involved in
12   software.    Okay.
13        A.    Uh-huh.
14        Q.    And you guys -- okay.       It was about 2008.        All
15   right.    What's your -- well, you're self-employed.             What
16   are your job duties?         Are you a Pilates -- your current
17   job that you have, your self-employment.            And what's the
18   name of your studio again?
19        A.    Exercise Elevate.
20        Q.    What's your job duties there?          Are you strictly
21   a Pilates instructor?
22        A.    I do everything.
23        Q.    I do everything?
24        A.    Payroll, HR, hiring, training.
25        Q.    How many employees do you have?


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 25 of 65
                                                                         Page 24
1         A.   Five currently.
2         Q.   And you've ran -- you've been self-employed --
3    has that Pilates studio grown over the years, or has it
4    been relatively smaller?
5         A.   I had three studios at one time.
6         Q.   Oh, wow.
7         A.   I sold one.        I closed one.    And I just have the
8    downtown studio, which I was granted 150K by the City to
9    come and open downtown.
10        Q.   Okay.    Since you're self-employed, what title
11   do you give yourself?
12        A.   Owner.
13        Q.   Owner.     Okay?
14        A.   CEO of Sandra Enterprises.
15        Q.   Sandra Enterprise.        Is that the business entity
16   that you have your yoga studio under?
17        A.   No, it's called Three Second, LLC.
18        Q.   When did you open that LLC?
19        A.   Ten years ago.
20        Q.   And you opened that LLC with the purpose of
21   opening your own --
22        A.   Uh-huh.
23        Q.   -- Pilates studio, correct?          And you mentioned
24   Sandra, Incorporated or --
25        A.   I was just kidding.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 26 of 65
                                                                         Page 25
1            Q.   Okay.    Got it.
2            A.   Just being facetious.
3            Q.   Nah, I figured.
4            A.   But that is a good one for the next move.
5            Q.   Three Second, LLC.      Okay.    And is Three Second,
6    LLC still the business entity that your Pilates studio
7    currently runs under?
8            A.   Correct.
9            Q.   Okay.    Have you ever had a Credit One credit
10   card?
11                MR. KAMINSKI:      Credit One Bank credit card.
12                THE WITNESS:    No, not to the best of my
13   recollection.        I've had quite a few credit cards over
14   the years but --
15                MR. WADE:     Q.    Okay.   To the best of your
16   recollection, what credit cards have you had?
17        A.      Visa.    Mastercard.
18        Q.      Do you know the entities that owned those
19   credit cards?        Visa is usually the actual -- do you know
20   if it was --
21        A.      I don't.    I'd have to log into my bank to find
22   out what the d/b/a is, you know?           Because I have an Ann
23   Taylor card, and I have no idea who -- I think Chase.
24        Q.      Chase.    Well, any names.      So Ann Taylor, you
25   have?


                  TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 27 of 65
                                                                         Page 26
1            A.   So Wells Fargo.
2            Q.   Okay.
3            A.   Chase.    Ann Taylor.    Nordstrom.    Macy's.
4    Victoria's Secret.         Banana Republic.    Kohl's.    There's a
5    lot.    And that's the best of my recollection.
6            Q.   Okay.    You do not remember having -- opening an
7    Credit One Bank credit card?
8            A.   No.
9                 MR. WADE:     Okay.   I'm going to show you --
10   we'll mark this as -- maybe we should continue the
11   exhibits, or should we go back to A, since that is
12   different deposition?        We could continue on our -- in
13   order and mark this as Exhibit D?
14                MR. MARCUS:    It's your deposition.
15                MR. WADE:    I'm going to mark it as Exhibit D.
16   Okay.
17                MS. HABIB:    I would start over since it's
18   separate.
19                MR. WADE:    Okay.    Yeah.   Let's start over.
20   We'll mark it as Exhibit A.
21                (EXHIBIT A WAS MARKED FOR IDENTIFICATION.)
22                MR. MARCUS:    Do you have any more copies?
23                MR. WADE:    Yes, I have one more.
24                MS. HABIB:    That's fine.
25                MR. MARCUS:    I guess we'll share.


                  TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 28 of 65
                                                                         Page 27
1              MS. HABIB:      Yeah.
2              MR. WADE:       Q.    If you could please take a look
3    at that before I ask my questions.
4         A.   Uh-huh.
5         Q.   Okay.    I would like to advise to you that this
6    is a screenshot of an application for Credit One Bank,
7    okay?
8         A.   Uh-huh.
9         Q.   Uhm, what does the -- where it says first name
10   and last name, what does it say?
11        A.   Sandra Lemos.
12        Q.   And under that, do you see an address?
13        A.   Correct.
14        Q.   Can you read the full address?
15        A.   1295 So. Fillmore Avenue, Bloomington,
16   California.
17        Q.   Have you ever lived at that address?
18        A.   No.    May I say something?
19        Q.   Sure.
20        A.   This is awesome.        My husband's prior wife was
21   Sandra Lemos.
22             MR. KAMINSKI:        Oh.
23             THE WITNESS:      How does that happen?        Right.
24             MR. WADE:       Q.    Interesting.    Very interesting.
25        A.   It was an ugly divorce.         She opened up a whole


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 29 of 65
                                                                         Page 28
1    bunch of credit cards right before separation was filed,
2    because he was doing business in Mexico City.             So I
3    don't know if that has anything to do with it, but I
4    have a sneaking suspicion that any Credit One credit
5    card was opened up by Sandra Lemos.           What is her last
6    name now?    Becker.    Sandra Becker.
7              MR. KAMINSKI:         Sandra Becker.    You wouldn't
8    happen to know her Social Security number or her current
9    whereabouts?
10             THE WITNESS:      Her current whereabouts is in
11   Murphys, California.
12             MR. MARCUS:      Do you know her date of birth.
13             THE WITNESS:      I don't, but my obvious
14   husband -- ex-husband would know.
15             MR. MARCUS:      What about her middle name?
16             THE WITNESS:      I don't.
17             MR. MARCUS:      Okay.
18             MR. KAMINSKI:         Thank you.
19             MR. WADE:       Q.     Can you read that phone number?
20   And when I say that, on Exhibit A that we're looking at,
21   could you just read it for the record, please?
22        A.                     .
23        Q.   Oh, my apologies.         There's a number under
24   Bloomington.
25        A.                     .


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 30 of 65
                                                                         Page 29
1         Q.    And then can you read the other number that you
2    just read?
3         A.                      .
4         Q.    Do any of those phone numbers look familiar?
5         A.    Uh-uh.
6         Q.    Can you read the Social Security number,
7    please?
8         A.                 .
9         Q.    Is that your Social Security number?
10        A.    No.
11        Q.    Does that Social Security number look familiar?
12        A.    No.
13              MR. MARCUS:       Can I just ask a question?
14              MR. WADE:    Sure.
15              MR. MARCUS:       In 2001, was your name Sandra
16   Lemos?
17              THE WITNESS:       No.
18              MR. MARCUS:       Okay.    I think this was opened in
19   2001.    Look on the bottom right.          Unless that's
20   indicating something else.
21              MR. WADE:        Q.    Right.   Right.   What did your
22   soon to be ex-husband -- when did he divorce from his
23   first wife or from Sandra Lemos?
24        A.    I don't know.         Approximately seven years before
25   we met.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 31 of 65
                                                                         Page 30
1          Q.   How many times has your current husband been
2    married?
3          A.   Just twice.
4          Q.   Twice?
5          A.   To the best of my knowledge.
6          Q.   So we'll call you Sandra 2.          And no offense.
7    You're just second in line.
8          A.   Oh, this is so good.          This is going to be some
9    good dinner party talk tonight.
10         Q.   So there's only been a Sandra one -- he's only
11   been married to Sandra 1 and Sandra 2, correct?              He has
12   been married to --
13         A.   Correct.
14              MR. MARCUS:     His mom's name is not Sandra, is
15   it?
16              THE WITNESS:     No.
17              MR. MARCUS:     Okay.
18              THE WITNESS:     That would be really creepy.
19              MR. MARCUS:     Uh-huh.
20              MS. HABIB:     If she knows her date of birth --
21              MR. KAMINSKI:       We did.    We did.
22              MR. WADE:      Q.    Did you personally know Sandra
23   Lemos 1?    I hate to say it any other way but that's --
24         A.   I've had contact with her because I have a
25   stepson.


                TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 32 of 65
                                                                         Page 31
1         Q.   Okay.
2         A.   So I threw a graduation dinner for him when he
3    graduated, and I've had contact with her a handful of
4    times when he was a minor.
5         Q.   What's your stepson's name?
6         A.   Connor.
7         Q.   And what's his last name?
8         A.   Lemos.
9         Q.   How many kids does your husband -- your current
10   husband have?
11        A.   Three.
12        Q.   And what are their names?
13        A.   Noah Lemos, Joshua Lemos, Connor Lemos.
14        Q.   Okay.    Okay.    I kind of want to go back to your
15   credit cards a little bit.        You did a good job of names.
16   I have eight credit cards here.          Uhm, did you ever fall
17   behind on any of those credit cards?
18        A.   Not to the best of my knowledge.           But, well, I
19   mean, maybe once or twice.
20        Q.   Did any of these companies call you regarding
21   your debt?
22        A.   No.
23        Q.   Did they ever call you?
24        A.   Well, I've had reminder from Chase for my
25   business banking.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 33 of 65
                                                                         Page 32
1            Q.    Okay.
2            A.    I get confused paying a lot of bills, and
3    because my mail goes to a doorman -- because the
4    mailman, when he delivers mail, I'm not always open or
5    there.       So it goes to the 800 Jay Loft.       It's an
6    apartment building.       And half of the time, it never
7    makes it to me.
8            Q.    So it's safe to say you've paid your bills on
9    time for the most part?
10        A.      Yes.
11        Q.      I think -- and aside from your business line of
12   credit with Chase Bank, you paid your other bills on
13   time?
14        A.      Correct.
15        Q.      And those companies have not called you seeking
16   to --
17        A.      Correct.
18        Q.      -- for you to repay a debt?
19        A.      Correct.
20        Q.      And they haven't called you, aside from the
21   Chase reminders for your business line, correct?
22        A.      Correct.
23        Q.      When you applied for those credit cards did you
24   provide a phone number?
25        A.      Yes.


                  TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 34 of 65
                                                                         Page 33
1         Q.     What number did you provide?
2         A.     (510) 708-9155.
3         Q.     And that's the only number you would have
4    provided, right?
5         A.     Correct.
6         Q.     Would you provide your husband's cell phone
7    number, your current husband's cell phone number?
8         A.     No.
9         Q.     Was he ever a user on these accounts, on these
10   credit cards?
11        A.   No.
12        Q.   Were any of your sons ever users of these
13   credit cards?
14        A.   No.
15        Q.   Did your sons ever use any of these credit
16   cards?
17        A.   No.
18        Q.   Never?
19        A.   No.
20        Q.   Okay.
21        A.   They may have tried unsuccessfully, or
22   connected them to in-app purchases.
23        Q.   How do you make payments on these credit cards?
24   Do you --
25        A.   Wells Fargo on-line banking.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 35 of 65
                                                                         Page 34
1         Q.    Is it like an automatic pay thing?
2         A.    (Nods head.)
3         Q.    Do you ever use your cell phone to make
4    payments on these?
5         A.    Yes.
6         Q.    And -- and do you call the actual company or do
7    you just --
8         A.    Do it on the app.
9         Q.    On the app, all through Wells Fargo?
10        A.    Yeah.
11        Q.    Okay.    Okay.   I just want to make sure I'm
12   clear.    The only time you fell behind on a debt was with
13   your business line of credit with Chase Bank, correct?
14        A.    Correct.    There is potential that I was -- I
15   fell behind on a personal when I was traveling.
16        Q.    But they never contacted you?
17        A.    Not to the best of my knowledge.
18        Q.    Who is your cell phone provider?
19        A.    Metro PCS.
20        Q.    Since you first obtained the phone in 2007?
21        A.    No.    It was AT&T, and then when I acquired the
22   phones for the -- my sons, I switched over to Metro.
23        Q.    What's Josh's cell phone number?
24        A.    I would have to look it up.
25        Q.    What's Noah's cell phone number?


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 36 of 65
                                                                         Page 35
1           A.   I would have to look it up.        If you want me to,
2    I can.
3           Q.   No, that's okay.
4           A.   But I don't have it memorized.         Such a shame
5    that we don't memorize numbers anymore.
6           Q.   When did you switch over from AT&T to Metro
7    PCS?
8           A.   Approximately a year and a half ago.          The date
9    was when Noah and Josh's numbers were issued.
10          Q.   So you were with AT&T from, say, 2007 -- year
11   and a half ago brings us to early 2017, late 2016?
12          A.   Correct.
13          Q.   And then you're currently with Metro PCS?
14          A.   Uh-huh.
15          Q.   What type of calling plan do you have?
16          A.   Four lines for $100.
17          Q.   And those four lines -- who are on those four
18   lines?
19          A.   My mother, Noah, Josh, and myself.
20          Q.   What's your mother's name?
21          A.   Elaine Greggain, G-r-e-g-g-a-i-n.
22          Q.   What's your father's name?
23          A.   Wayne.
24          Q.   Last name?
25          A.   Perreault.


                 TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 37 of 65
                                                                         Page 36
1            Q.   And what type of plan?      Is it an unlimited
2    plan?
3            A.   Correct.
4            Q.   Who pays for your cell phone bill, the Metro
5    PCS cell phone bill?
6            A.   Me.
7            Q.   You pay for all four lines?
8            A.   Correct.
9            Q.   Why did you get your son -- sons -- son Noah --
10   I'll specify Noah.      Why did you get Noah a cell phone?
11        A.      Because he was starting to stay home alone or
12   go to friends or go to the mall and shop, wander by
13   himself when I was at the mall.          I would sit at Gordon
14   Biersch.
15        Q.      So you got Noah and Josh a phone at the same
16   time?
17        A.      Correct.
18        Q.      Although Josh is a little bit younger?
19        A.      Correct.
20        Q.      Was your personal cell phone -- are all four
21   lines -- they're all cell phone numbers, correct?
22        A.      Uh-huh, correct.
23        Q.      And you simply applied with Metro PCS, and you
24   were able to keep your same number that you had with
25   AT&T?


                  TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 38 of 65
                                                                         Page 37
1            A.   Correct.
2            Q.   And how did the other three get their phone
3    numbers?
4            A.   They were just randomly assigned.
5            Q.   Randomly assigned by Metro PCS?
6            A.   Yes.
7            Q.   Whose name is in your -- whose name is on your
8    cell phone bills?
9            A.   Mine.
10        Q.      Just your name?
11        A.      Correct.
12        Q.      Not your current husband's name?
13        A.      Correct.   Ex.
14        Q.      Well, he's technically still?
15        A.      Technically.
16        Q.      I hate to say.
17        A.      I --
18        Q.      We can call him your ex-husband.        How about
19   that?
20        A.      Can we, please?    Because to be honest, I feel
21   like I want to be from, like, a middle eastern country
22   where I can just say I divorce, we divorce, I divorce
23   you, and that's it.       And then we don't have to file or
24   go through any ugly proceedings.
25        Q.      Right.   I hear you.


                  TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 39 of 65
                                                                         Page 38
1         A.   Like when you're done, you're done.
2         Q.   I agree.     So your number was the only number
3    that you were able to keep from AT&T to Metro PCS?
4         A.   Yes.
5         Q.   Okay.     Does anyone else use your cell phone
6    number?
7         A.   No.
8         Q.   Just you?
9         A.   Uh-huh.
10        Q.   Okay.    Did you ever use your son's cell phone?
11        A.   No.
12        Q.   Never?
13        A.   Uh-uh.
14        Q.   Did you ever call Credit One Bank?
15        A.   No.
16             MR. WADE:     All right.     I want to mark this as
17   Exhibit B, another --
18             THE WITNESS:      I can't wait to see what that is.
19             MR. WADE:     It's a surprise.
20             (EXHIBIT B WAS MARKED FOR IDENTIFICATION.)
21             (Discussion off the record.)
22             MR. WADE:       Q.   Give it to Ari first for him to
23   take a look.     And Farheena, if you can take a look.
24             Let me know when you're ready.
25        A.   Uh-huh.     I'm ready.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 40 of 65
                                                                         Page 39
1         Q.   Oh, you're ready?
2         A.   Uh-huh.
3         Q.   I'd like to advise to you that this is part of
4    the, uhm -- we subpoenaed Noah's cell phone records, and
5    as you can see, it says T-Mobile at the top.             Uhm, these
6    are the records that T-Mobile provided to us.             Okay.
7         A.   Understood.
8         Q.   Uhm, are you the subscriber of the 9847 number?
9         A.   I believe so.      But since I don't know the other
10   numbers, I can't say a hundred percent.
11        Q.   Okay.    Let's go down to the address.          What does
12   that address say?
13        A.   6252 Calle Montalvo Circle, Granite Bay,
14   California.
15        Q.   Is that your current address?
16        A.   Correct.
17        Q.   Now, you said there was another Sandra Lemos.
18   Do you -- to the best of your knowledge, do you know if
19   the other Sandra Lemos ever lived at the 6252 Calle
20   Montalvo Circle address?
21        A.   No, not to the best of my knowledge.            Certainly
22   not when I've been living there.
23        Q.   Did you provide this address to -- well, Metro
24   PCS -- it looks like T-Mobile bought Metro PCS.
25        A.   Okay.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 41 of 65
                                                                         Page 40
1         Q.   Okay.     Did you provide this address to -- we'll
2    call it T-Mobile.      Is that fair?
3         A.   Sure.
4         Q.   Did you provide that address to T-Mobile?
5         A.   Yes.
6              MR. WADE:     Okay.    And I'm going to mark this as
7    Exhibit C.
8              (EXHIBIT C WAS MARKED FOR IDENTIFICATION.)
9              (Discussion off the record.)
10             MR. WADE:       Q.   Give that to Farheena.
11             Let me know when you're ready.
12        A.   Gotcha.
13        Q.   Does this form look familiar to you?
14        A.   Yes.
15        Q.   Okay.    What is it?
16        A.   Authorization for the release of cellular
17   mobile phone records.
18        Q.   Did you sign this document?
19        A.   Yes.
20        Q.   What's the phone number that you see at the
21   bottom?
22        A.   (916) 308-9847, which is -- must be Noah's
23   phone number.
24        Q.   And did you handwrite in that address as well?
25        A.   Yes.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 42 of 65
                                                                         Page 41
1         Q.   Okay.    So now we could -- for the record, we
2    could say that the (916) 308-9847 number is Noah Lemos's
3    cell phone number?
4         A.   Yes.
5         Q.   Okay.    Can we go back to Exhibit B, please?            If
6    you look under device detail.         Okay.
7         A.   Uh-huh.
8         Q.   It says, "Phone model ICCIMSIMDN."            If you go
9    all the way down to MSISDNNO, could you please read that
10   number?
11        A.   (916) 308-9847.
12        Q.   Is that Noah's cell phone number?
13        A.   Yes.
14        Q.   Okay.    Are you the subscriber of the 9847 phone
15   number?
16        A.   Yes.
17        Q.   Do you know if anyone else uses the 9847 phone
18   number?
19        A.   No.
20        Q.   Does your husband use the 9847 number?
21        A.   No.    Ex.
22        Q.   Ex-husband.
23        A.   For the record.       Strike that.
24        Q.   I'll get that right.        Did you ever personally
25   write to Credit One Bank?


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 43 of 65
                                                                         Page 42
1           A.   No.
2           Q.   Did you ever mail anything to Credit One Bank?
3           A.   No.
4           Q.   Did Credit One ever call you?
5           A.   No, not to the best of my knowledge, but I only
6    answer phone calls if I know the number.
7           Q.   Okay.   Did you have an actual telephone
8    conversation with Credit One?
9           A.   No.
10          Q.   And you never made a call to Credit One Bank,
11   correct?
12          A.   No.
13          Q.   And earlier you stated that, uhm, your son Noah
14   Lemos never used your credit cards, correct?
15          A.   Correct.
16          Q.   Are you aware that -- are you aware of Noah
17   Lemos allegedly receiving calls from Credit One Bank?
18          A.   I am.
19          Q.   And how do you know?
20          A.   Because his phone would ring up to 10 times a
21   day.
22          Q.   And how do you know it would ring up to 10
23   times a day?
24          A.   Because I'm his mother and he lives with me.
25          Q.   So you would hear his phone ring 10 times a


                 TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 44 of 65
                                                                         Page 43
1    day?
2           A.   Uh-huh.
3           Q.   Or -- did Noah ever tell you about these calls?
4           A.   Yes.
5           Q.   What did he say?
6           A.   He's being harassed by Credit One.
7           Q.   What did you do?
8           A.   I told him to tell them to stop calling.
9           Q.   Did you ever tell Credit One to stop calling?
10          A.   Not personally.     He did.
11          Q.   Why didn't you call Credit One Bank back if
12   your son were receiving harassing calls -- allegedly
13   receiving harassing calls?
14          A.   Because he did.
15          Q.   He did?
16          A.   Uh-huh.
17          Q.   When did he?
18          A.   We were driving home from school one day, and I
19   heard him --
20          Q.   You heard him?
21          A.   -- tell them that they have the wrong number.
22   He doesn't have any debt, and he's a minor.
23          Q.   Do you know when that was?
24          A.   February.
25          Q.   February?


                 TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 45 of 65
                                                                         Page 44
1         A.     Around February 21st to the 28th.
2         Q.     What year?
3         A.     Approximately 2017.
4         Q.     What -- and just for clarification purposes,
5    did Noah call Credit One Bank, or was that an alleged
6    call from --
7         A.     It was an alleged call from Credit One.
8         Q.     Do you know what time of day?
9         A.     Afternoon.
10        Q.   Okay.    And how many times have you heard Noah
11   pick up the phone and say -- or have a conversation with
12   a person alleging to be Credit One.
13        A.   Three, to the best of my knowledge.
14        Q.   So what happened on the other two occasions,
15   and when?
16        A.   I only specifically remember the 21st.             And
17   shortly thereafter, I remember him receiving a call and
18   kind of reiterating the same thing and saying stop, stop
19   calling me.    And -- but he's a prankster, so sometimes
20   he pretends -- if a creditor calls him, he'll say, Can I
21   please order a large pepperoni pizza?
22        Q.   Okay.
23        A.   So I never know if he's joking or serious, but
24   I do know on February 21st.
25        Q.   That -- and you said other creditors would call


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 46 of 65
                                                                         Page 45
1    him.     Do you know what other creditors were calling his
2    phone?
3           A.   I don't.
4           Q.   Did he get a lot of calls from creditors?
5           A.   Uh-huh.
6           Q.   And you don't know who they were?
7           A.   No.
8           Q.   When you say a lot, how many are we talking?
9           A.   Well, like I said, 10 a day.        Sometimes
10   anywhere from 2 to 10.
11          Q.   And are you with Noah all day?
12          A.   No, he's at school.
13          Q.   So since you testified your personal knowledge
14   that you've heard him get 10 calls a day, is it fair to
15   say that all those calls would be when he's home after
16   school during the afternoon?
17          A.   No.
18          Q.   Okay.
19          A.   Those are just the ones that I was around for.
20   I do know that his phone would go off at school, because
21   he takes his phone to school with him.
22          Q.   So you, yourself, personally heard 10 calls in
23   a day?
24          A.   Approximately.
25          Q.   Approximately.     And that would be --


                 TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 47 of 65
                                                                         Page 46
1         A.   Five to 10.
2         Q.   -- after --
3         A.   After school.
4         Q.   After school.      Okay.
5         A.   And so there was some happening during school.
6         Q.   During school.       Okay.   And when I say after
7    school, what time do you pick -- strike that.
8              Do you pick Noah up from school?
9         A.   Yes.
10        Q.   What time do you pick him?
11        A.   2:30.
12        Q.   Every day?
13        A.   Yes.
14        Q.   Okay.    Does he do any sports?
15        A.   Yes.
16        Q.   What does he do?
17        A.   Tennis.
18        Q.   And when's his tennis practice?
19        A.   Thursdays.
20        Q.   What time?
21        A.   5:30.
22        Q.   'Til?
23        A.   7:00.
24        Q.   Aside from -- and is that every Thursday?
25        A.   Yes.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 48 of 65
                                                                         Page 47
1         Q.   For how long for the past?
2         A.   Two years.
3         Q.   Two years?
4         A.   Three.     Maybe three.
5         Q.   Does he do anything else other than tennis?
6         A.   He takes viola lessons.
7         Q.   Okay.     When are his viola lessons?
8         A.   Tuesdays at 3:05.
9         Q.   Until?
10        A.   3:45.
11        Q.   Is it fair to say you pick him up every day
12   Monday through Friday at 2:30?
13        A.   Yes.
14        Q.   And then on Tuesdays you take him to his viola
15   lessons, correct?
16        A.   Uh-huh.
17        Q.   And then on Thursdays you take him to his
18   tennis?
19        A.   Tennis.
20        Q.   At 5:30?
21        A.   Yeah.
22        Q.   So on Tuesdays it seems like it's a quick
23   turnaround.    He has school, and he has to go right to
24   viola lessons, correct?
25        A.   Yeah.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 49 of 65
                                                                         Page 48
1            Q.   And he's there for about 45 minutes to an hour?
2            A.   Uh-huh.
3            Q.   And you pick him up again?
4            A.   Uh-huh.
5            Q.   Aside from Tuesdays and Thursdays, does Noah do
6    anything else after school?
7            A.   No, not currently.
8            Q.   And what does he do after school when you pick
9    him up?
10          A.    Comes home, does his homework, has a snack, and
11   games.
12          Q.    Okay.
13          A.    If he's not hanging out with a friend.          And if
14   he's hanging out with a friend, he's probably gaming
15   too.
16          Q.    Okay.   Have you ever taken Noah's cell phone
17   away?
18          A.    Yes.
19          Q.    Do you know when?
20          A.    No.
21          Q.    Do you know how often?
22          A.    You only have to once or twice.
23          Q.    Okay.
24          A.    They figure it out.
25          Q.    How long would you say you took his phone away


                  TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 50 of 65
                                                                         Page 49
1    for?
2           A.   A couple of days.
3           Q.   A couple of days each time?
4           A.   Yeah.   To the best of my memory.        It's pretty
5    comical when you take a kid's phone away and the world
6    comes to an end.       And that's when you explain what first
7    world problems are.
8           Q.   I agree.     Do you -- and so Monday, Wednesday,
9    Friday, you pick him up from school at 2:30.             He goes
10   home, does homework.       Plays video games.       What time do
11   you guys eat dinner?
12          A.   Usually between 5:00 and 6:00.
13          Q.   Does he have his cell phone at the dinner
14   table?
15          A.   Sometimes.
16          Q.   Sometimes?
17          A.   I discourage it.
18          Q.   Okay.   And do you -- does Noah have a bedtime?
19          A.   Yes.
20          Q.   What's his bedtime?
21          A.   9:00.
22          Q.   Does he have a time where you don't allow him
23   to go on his cell phone after a certain period of time?
24          A.   He's not supposed to go on it after 9:00.
25          Q.   Okay.


                 TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 51 of 65
                                                                         Page 50
1            A.   I -- you would have to ask him if he goes on it
2    after 9:00.
3            Q.   And in your opinion from 2:30 -- we'll say
4    2:30, because I'm keeping -- he's in school from 8:30 to
5    2:30.
6            A.   Uh-huh.
7            Q.   Is he always on his phone?
8            A.   No.
9            Q.   On average, how many calls a day do you think
10   he gets?
11          A.    Now that Credit One doesn't call him anymore,
12   zero.
13          Q.    Okay.   How many calls do you think he makes a
14   day?
15          A.    Pretty close to zero.
16          Q.    When did the calls from Credit One stop -- or
17   the calls allegedly from Credit One stop?
18          A.    I don't know.
19          Q.    Do you have an estimate?      Two months ago?
20   Three months ago?
21          A.    I really -- like I would -- some months ago.
22   But I don't really remember.         It was probably like three
23   to four months, potentially, after he got the phone.               So
24   those calls happened in a very short time span.              I think
25   once he figured out the, like, app is when they stopped.


                  TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 52 of 65
                                                                         Page 51
1         Q.    Uhm, let's go back to Exhibit B, please.
2    Exhibit B.
3         A.    Uh-huh.
4         Q.    Excuse me.     Okay.   That's it.      What -- so we
5    earlier talked about that that's Noah Lemos's cell
6    phone, correct?
7         A.    Right.
8         Q.    What's the date that you see on there?
9         A.    The date of --
10        Q.    Subscriber name, effective date.
11        A.    Subscriber name, December 19th, 2016.
12        Q.    Does that sound about right, when Noah first
13   got his phone?
14        A.    Uh-huh.
15        Q.    So December 19th, 2016, Noah gets his cell
16   phone.    When did he start receiving calls from --
17   alleged calls from Credit One?
18        A.    Immediately after, I think, or shortly after.
19        Q.    So into the new year or at the end of the?
20        A.    I would say probably within that week or two.
21        Q.    And how long did those calls persist?
22        A.    Until -- I'm going to estimate March.
23        Q.    March what year?
24        A.    2017.    Possibly April.
25        Q.    And you never answered any of those calls,


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 53 of 65
                                                                         Page 52
1    correct?
2         A.    Correct.
3         Q.    Okay.     I want to get into this.       You mentioned
4    an app.    What app are you referring to?
5         A.    There's a native app to Metro PCS that's on
6    your phone, and I believe it's a call blocker, stop
7    calling.    I've never used or seen it.
8         Q.    Do you know what the app is called?
9         A.    I don't.
10        Q.    It's like a call blocker?
11        A.    Uh-huh.
12        Q.    And how did you learn of this app?
13        A.    Through Noah.
14        Q.    Do you have that app on your phone?
15        A.    Not to the best of my knowledge.
16        Q.    Have you ever used that app on your personal
17   phone?
18        A.    No.
19        Q.    And when did Noah tell you about this app?
20        A.    When Kevin Crick called the number, I was
21   picking him up from school, approximately 2:30.              He
22   answers the phone and says, Mom, a lawyer's on the phone
23   and wants to talk to you.        And I was like thinking it
24   was one of his pranks.       And he goes as far as to have
25   his friends prank call so they can prank me.             So I


                TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 54 of 65
                                                                         Page 53
1    literally was like, don't prank a prankster.             But when I
2    started to talk to Kevin, he was like I'll send you some
3    information.       I'll send it to your e-mail.        And I
4    realized it wasn't a kid on the phone.            So that's how
5    the engagement started.
6         Q.    Kevin Crick.     That's the first time I've heard
7    the name.     Who is Kevin Crick?
8         A.    He is the first attorney.
9         Q.    How do you spell his last name?
10        A.    I believe it's C-r-i-c-k.
11        Q.    And when did you speak with Kevin Crick for the
12   first time?
13        A.    I don't recall.      It was probably in January.
14        Q.    Of 2017.
15        A.    Yeah.
16        Q.    To give you the time frame, Noah got his phone
17   in 2016.    You said the calls probably went from late
18   December 2016 to March 2017.         Knowing that time frame,
19   when do you believe Kevin -- when do you believe you
20   first spoke with Kevin Crick?
21        A.    Say the second week of January, approximately,
22   or in January.
23        Q.    In January 2017?
24        A.    Yeah.
25        Q.    Okay.    What did -- so Noah passed the phone to


                TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 55 of 65
                                                                         Page 54
1    you, correct?       His phone number.     The 9847 phone number,
2    correct?
3         A.    Uh-huh.
4         Q.    What did you say to Kevin Crick?
5         A.    Hi, why are you calling my son?
6         Q.    And what did he say to you?
7         A.    I'm an attorney that represents harassment
8    calls, particularly to minors and your son reported
9    harassing calls through the Metro PCS app.
10        Q.    Okay.    What did you do after that?         Did you
11   follow up with Kevin Crick?
12        A.    I did.    It was Kevin Crick that sent me this, I
13   believe.
14        Q.    Okay.    What's the date on -- when you say
15   "this," what exhibit is that?
16        A.    Exhibit C.
17        Q.    And what's the date on that?
18        A.    January 30th, 2018.
19        Q.    So is it fair to say that Kevin Crick was still
20   your attorney on January -- January of 2018?
21        A.    Yes.
22        Q.    And when I say your attorney -- my apologies.
23   Is it fair to say -- because this is Noah's lawsuit, is
24   it fair to say that Kevin Crick was still Noah's
25   attorney as of January 30th, 2018?


                TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 56 of 65
                                                                         Page 55
1         A.    Correct.
2         Q.    What law firm was Kevin Crick with?           Are you
3    aware?
4         A.    Marcus and Zelman.
5         Q.    Okay.   And where is Kevin Crick located?
6         A.    New York.
7         Q.    And how do you know that?
8         A.    He told me.
9         Q.    Did you get a little worried that you had a
10   lawyer calling you from New York?
11        A.    Originally, but then when I verified who he
12   was, you know, and to contact me, not Noah, I was fine
13   with that.
14        Q.    So Kevin Crick works with Marcus and Zelman,
15   correct?
16        A.    To the best of my knowledge.
17        Q.    What did Kevin Crick tell you -- or excuse me.
18   Strike that.
19              Uhm, why didn't you call Credit One for the
20   alleged calls that they kept calling Noah?
21        A.    Because Noah told them to stop.
22        Q.    And as his mother, you didn't feel the need to
23   call Credit One Bank back and tell them -- ask them to
24   stop calling?
25        A.    No.


                TSG Reporting - Worldwide - 877-702-9580
         Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 57 of 65
                                                                            Page 56
1            Q.     Do you know a person by the name of D
2    V          ?
3            A.     No.
4            Q.     Do you know anyone with the last name V                ?
5            A.     Ah, not to my knowledge.
6            Q.     Have you ever heard of the name D             V        ?
7            A.     No.
8            Q.     Do you know a person by the name of Dwayne
9    Wilson?
10           A.     No.
11           Q.     Have you ever heard of the name Dwayne Wilson?
12           A.     No.
13           Q.     Okay.    I usually like to take a break after
14   about an hour.          So -- I don't foresee going much longer.
15           A.     Okay.
16           Q.     Is it all right if we take a little break?
17           A.     Yes, no, I could use the restroom.
18                  MR. WADE:    Okay.   Perfect.     We'll take a break.
19   Whenever you guys are ready to convene, we'll convene.
20                  THE WITNESS:    Thanks.    Awesome.
21                  (The deposition was in recess from 3:08 to
22                  3:15.)
23                  MR. WADE:     Q.   We'll go back on the record.            I
24   always like to -- whenever we come back from a break --
25   do you understand that the oath that you gave today is


                    TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 58 of 65
                                                                         Page 57
1    the same oath that you would be giving if you were
2    testifying in a court of law?
3         A.   Correct.
4         Q.   Do you agree to tell the truth --
5         A.   Correct.
6         Q.   -- under the penalty of perjury?
7         A.   Correct, yes.
8         Q.   I looked over my notes.         I'm pretty much -- I'm
9    done, but Farheena, my co-counsel, is going to ask you
10   some questions.      I'll continue to look at my notes and
11   see if there's anything else I missed, okay?
12        A.   Okay.
13          EXAMINATION BY Attorney
14             MS. HABIB:       Q.   Good afternoon, Ms. Lemos.
15   Are you okay to continue?
16        A.   Yes.
17        Q.   I just had a few follow-up questions from what
18   Alex asked you.      So just so I have it right, the first
19   time Noah told you about the calls was around when?
20        A.   The week he got the phone, approximately.
21        Q.   And what was his demeanor when he told you
22   about the calls?
23        A.   Agitated.
24        Q.   The very first time he told you about it?
25        A.   Yeah.


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 59 of 65
                                                                         Page 58
1         Q.   And how many calls had he gotten up to that
2    point?
3         A.   I don't know, because, of course, I'm not with
4    him 24/7.    So I think quite a few for him to be agitated
5    to tell me.
6         Q.   Did you ever suggest that he talk to, like, a
7    school counselor or anyone like that?
8         A.   Not over this.
9         Q.   Okay.     And you never took him for any therapy
10   or counseling over these calls?
11        A.   Not over the calls.
12        Q.   Okay.    Uhm, and you mentioned earlier that you,
13   yourself, heard between 5 and 10 calls a day.             Do you
14   remember around what time of day that was?
15        A.   Well, it would have been the calls I heard
16   between 2:30 and 9:00 p.m.
17        Q.   And did it -- was it particular hours in the
18   evening or did it just continue?
19        A.   Random.
20        Q.   And how many times approximately during the
21   four month time period he was getting calls did you and
22   Noah talk about this issue?
23        A.   Probably like a dozen.
24        Q.   And what would you talk about?
25        A.   Just told him to tell them to stop, and that


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 60 of 65
                                                                         Page 59
1    happens all the time, you know?          And then I also
2    explained that blocking one number -- how telephone
3    systems work, that sometimes the same person will call
4    through a different number.
5         Q.    Okay.   Uhm, what kind of fee agreement do you
6    have with your current attorneys?          Are you paying them
7    per hour?    Is it contingency?       How --
8         A.    Contingency.
9         Q.    Uhm, have you heard of a company by the name of
10   GC Services Limited Partnership?
11        A.    No.
12        Q.    Okay.   And you don't have any reason to believe
13   that GC Services Limited Partnership ever called Noah,
14   correct?
15        A.    Correct.
16        Q.    Okay.   I think that's all my questions.
17        A.    Okay.
18              MR. WADE:    I think I'm done as well.
19              MR. KAMINSKI:     Could we just take -- I'm so
20   sorry -- a one-minute break?         Ari, could you step out
21   with your client just for one minute?
22              MR. MARCUS:     Sure.
23              MR. KAMINSKI:     Thanks so much.       Greatly
24   appreciate it.
25              (The deposition was in recess from 3:18 to


                TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 61 of 65
                                                                         Page 60
1               3:22.)
2               MR. WADE:     Okay.    We'll go back on the record.
3    I have two more questions.         All right.
4               MR. MARCUS:     Hold you to it, then.
5               MR. WADE:     Three.
6               MR. MARCUS:     Okay.
7               MR. WADE:     If you're going to hold me to it,
8    three.
9               MR. MARCUS:     All right.
10        FURTHER EXAMINATION BY Attorney
11              MR. WADE:      Q.   All right.     Ms. Lemos, do you
12   agree to tell the truth today under the penalty of
13   perjury?
14        A.    I do.
15        Q.    Do you know when Noah first used the app to
16   block calls?
17        A.    I do not.
18        Q.    Did he get calls after he used the app?
19        A.    He did, I believe.
20        Q.    You stated that you remember conversation on
21   February -- February 2017?
22        A.    21st.
23        Q.    21st, 2017.     How do you know -- how do you
24   remember that exact date?
25        A.    Because we submitted a call log shortly


                TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 62 of 65
                                                                          Page 61
1    thereafter.
2         Q.     Submitted a call log to whom?
3         A.     An attorney.
4         Q.     Was it safe to say that the attorney was Kevin
5    Kirk -- Crick?     Excuse me.       Kevin Crick.
6         A.     Either him or Yitz.       Is that what you call him?
7                MR. MARCUS:    Yitz, yeah.
8                MR. WADE:     Q.   When did you submit that log?
9         A.     I don't recall.
10        Q.   Was it shortly -- you said you remembered
11   February 21st --
12        A.   It was on or around February or March.             Could
13   be April.    It took us a while to sit down and have the
14   time to do it.
15        Q.   What were you looking at when you were sitting
16   down and making the log?
17        A.   Noah's phone screen log.
18        Q.   Screen log.
19        A.   Of, like, recent, missed, answered calls.
20             MR. WADE:     I think I'm all done.
21             MS. HABIB:      I'm done.
22             THE WITNESS:      Okay.
23             MR. MARCUS:      I got nothing.
24             MR. WADE:     All right.     For the record, same
25   stipulation as we did for Noah Lemos's that once we give


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 63 of 65
                                                                         Page 62
1    you this transcript you will return it to us within 15
2    days.
3              MR. MARCUS:      Sure.
4              MR. WADE:     Okay.    And if we don't receive it
5    within 15 days, we'll assume that no changes are being
6    made to the deposition transcript.
7              MR. MARCUS:      That's fine.      And I'll order an
8    electronic copy.
9            (The deposition was concluded at 3:25 p.m.)
10
11
12
13
14                                   ____________________
                                        SANDRA LEMOS
15
16
17
18
19
20
21
22
23
24
25


               TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 64 of 65
                                                                         Page 63
1                               CERTIFICATE
2
3            I, the undersigned, a Certified Shorthand
4    Reporter, State of California, hereby certify that the
5    witness in the foregoing deposition was by me first duly
6    sworn to testify to the truth, the whole truth, and
7    nothing but the truth in the within-entitled cause; that
8    said deposition was taken at the time and place therein
9    stated; that the testimony of the said witness was
10   reported by me, a disinterested person, and was
11   thereafter transcribed under my direction into
12   typewriting; that the foregoing is a full, complete, and
13   true record of said testimony; and that the witness did
14   not request an opportunity to read it and, if necessary,
15   correct said deposition and to subscribe the same.
16              I further certify that I am not of counsel or
17   attorney for either or any of the parties in the
18   foregoing deposition and caption named, nor in any way
19   interested in the outcome of the cause named in said
20   caption.
21            Executed this 23rd day of July, 2018.
22
23                           ____________________________
                             LAURA AXELSEN, C.S.R. 6173
24
25


                TSG Reporting - Worldwide - 877-702-9580
      Case 2:17-cv-01512-JAM-DB Document 55-11 Filed 10/09/18 Page 65 of 65
                                                                         Page 64
1       ERRATA SHEET FOR THE TRANSCRIPT OF:
2    Case Name:      NL vs. Credit One
3    Dep.    Date: July 11, 2018
4    Deponent: Sandra Lemos
5    Pg.     Ln.     Now reads        Should read        Reason
6     ____    ____    ______________ ______________ ______
7     ____    ____    ______________ ______________ ______
8     ____    ____    ______________ ______________ ______
9     ____    ____    ______________ ______________ ______
10   ____    ____    ______________ ______________ ______
11   ____    ____    ______________ ______________ ______
12   ____    ____    ______________ ______________ ______
13   ____    ____    ______________ ______________ ______
14   ____    ____    ______________ ______________ ______
15   ____    ____    ______________ ______________ ______
16   ____    ____    ______________ ______________ ______
17
18                               ____________________
19                               SIGNATURE OF DEPONENT
20   SUBSCRIBED AND SWORN BEFORE ME
21   THIS____DAY OF_____________, 2018
22
23   _____________________________________
24   (Notary Public)        MY COMMISSION EXPIRES:________
25


               TSG Reporting - Worldwide - 877-702-9580
